Citation Nr: 0922356	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  06-11 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a torn lateral meniscus of the right knee. 

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the left index finger. 

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for psychiatric 
disability, to include posttraumatic stress disorder (PTSD) 
and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran had active service from December 1979 to December 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The Board notes that the RO treated the Veteran's claim for 
service connection for psychiatric disability other than PTSD 
as a new claim, but the record reflects that the April 1987 
Board decision denied service connection for psychiatric 
disability, to include PTSD.  In other words, the Board did 
not limit its decision to whether service connection is 
warranted for PTSD and in fact considered whether service 
connection was warranted for any other psychiatric disorders.

The rating decision on appeal also denied service connection 
for a left knee disorder.  However, the RO issued a rating 
decision in September 2006 granting the claim, so that issue 
is no longer on appeal before the Board.

The issues of entitlement to service connection for 
psychiatric disability (on the merits) and entitlement to 
increased evaluations for the service-connected right knee 
and left index finger disabilities are addressed in the 
Remand that follows the Order section of this decision.


FINDINGS OF FACT

1.  The Board denied service connection for an acquired 
psychiatric disorder including PTSD in a decision issued in 
an April 1987 that was not subject to appeal.  

2.  Evidence received since the April 1987 decision includes 
evidence that is neither cumulative nor redundant of the 
evidence previously of record and is sufficient to establish 
a reasonable possibility of substantiating the claim. 


CONCLUSION OF LAW

New and material evidence has been presented to reopen the 
claim of entitlement to service connection for psychiatric 
disability, to include PTSD.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The Board points out, with respect to the Veteran's petition 
to reopen the claim for service connection for a left knee 
disorder, VCAA expressly provides that nothing in the Act 
"shall be construed to require [VA] to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in section 5108 of this 
title."  38 U.S.C. § 5103A(f).  

However, considering the duties imposed by VCAA and its 
implementing regulations, the Board finds that all 
notification and development action needed to fairly 
adjudicate the petition to reopen has been accomplished.  

To the extent that the action taken hereinbelow is fully 
favorable to the Veteran's petition to reopen his claim, the 
Board finds that any failure on VA's part in not completely 
fulfilling the VCAA notice requirements is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).
 
Under these circumstances, the Board finds that there is no 
prejudice to the Veteran in proceeding, at this juncture, 
with an appellate decision as to the petition to reopen a 
previously-denied claim.  

Analysis 

Entitlement to service connection for psychiatric disability, 
to include PTSD, was denied in an April 1987 Board decision 
that was not subject to appeal.  The evidence of record at 
the time of the April 1987 decision included the following: 
service treatment records (STRs); service personnel records 
(SPRs); a VA examination report dated in September 1985 
showing diagnoses of dysthymic disorder and explosive 
disorder; and a transcript of an RO hearing in August 1986.
The Board denied the appeal because the evidence failed to 
show that the Veteran had any acquired psychiatric disorder 
in service or until approximately 18 months after his 
discharge from service and failed to show that he had PTSD at 
any time.  

Generally, a claim which has been denied in an unappealed 
Board decision may not thereafter be reopened and allowed. 38 
U.S.C.A. § 7104(b) (West 2002).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Veteran submitted the instant request to reopen the claim 
for a "nervous condition" in July 2002.

The evidence associated with the claims files since the April 
1987 rating decision includes the Veteran's stressor 
statement; VA and private treatment records showing various 
psychiatric diagnoses including anxiety disorder not 
otherwise specified (NOS), depression NOS with psychotic 
features, PTSD, personality disorder NOS, and anxiety/stress 
syndrome; a VA psychiatric examination report dated in 
September 2003 showing diagnoses of recurrent major 
depression and PTSD but providing no opinion regarding 
etiology; and several lay statements attesting to the Veteran 
having conflict with his superior officers in the Navy due to 
racial issues. 
 
The Board finds that that the Veteran's stressor statement, 
the medical evidence showing that the Veteran has been 
diagnosed with PTSD and stress syndrome, and the lay 
statements attesting to the Veteran's conflict with superior 
officers are not cumulative or redundant of the evidence 
previously of record.  Further, the foregoing evidence is 
"material" in that it relates to unestablished facts 
necessary to support the claim and is sufficient to establish 
a reasonable possibility of substantiating the claim.  

Accordingly, reopening of the claim is in order.


ORDER

As new and material evidence has been received, reopening of 
the claim for service connection for psychiatric disability, 
to include PTSD, is granted.


REMAND

The Board has determined that further development is required 
before the merits of the claims on appeal are adjudicated.

Specifically in regard to the claims for increased ratings, 
the Board notes the Veteran's most recent VA examination was 
in August 2006, which is too remote to reflect the current 
severity of his symptoms.  The Veteran has also not received 
the benefit of notice of the elements to establish 
entitlement to increased rating as required by Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).
 
Specifically in regard to the claim for service connection 
for PTSD, VA is obligated to obtain relevant records 
pertaining to claimant's active military service that are 
held or maintained by a government entity, if the claimant 
furnished sufficient information to locate those records.  38 
U.S.C.A. § 5103A(b)(3)(c)(1).  The Veteran in this case 
asserts he was aboard the USS Iwo Jima and the USS Austin 
when both ships were attacked by suicide bombers during 
deployment to Lebanon.  The Veteran was asked to provide 
specific dates but did not respond, but service personnel 
records document his service on both vessels.  The Veteran's 
four periods of service on the USS Iwo Jima cover too long a 
period to reasonably conduct stressor research, absent 
cooperation from the Veteran in refining the possible dates; 
however, his service on the USS Austin encompassed two 
relatively short periods (July 7-29, 1982 and May 9 to July 
13, 1983) and research can reasonably be conducted to verify 
whether such attack on the Austin occurred.

The Veteran also contends he was sent ashore from the USS Iwo 
Jima to assist in removing the bodies of US service members 
killed in the bombing of the Marine barracks in Beirut.  The 
Beirut bombing occurred on October 23, 1983, corresponding to 
the Veteran's last tour of duty aboard the USS Iwo Jima 
(October 8, 1983, to December 27,1983), and the claims file 
contains a history of the ship showing the Iwo Jima provided 
medical support to wounded Marines although the report is 
silent in regard to shore parties assisting the recovery 
effort ashore.  The originating agency can reasonably attempt 
to verify whether the USS Iwo Jima sent shore parties ashore 
in the immediate aftermath of the bombing to assist with body 
recovery.

Following development of the Veteran's claimed PTSD stressors 
as cited above the Veteran should be afforded a VA 
psychiatric examination to determine whether he has PTSD 
attributable to a verified stressor, or alternatively whether 
he has a psychiatric disorder other than PTSD that is 
attributable to his active service.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should provide the 
Veteran with notice that complies with 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008). 

2.  The RO or the AMC should submit a 
request to JSRRC for verification of any 
and all stressors identified by the 
Veteran in sufficient detail to warrant 
research under the provisions of M21-1MR, 
Part IV, Subpart IV, Subpart ii, D.15.  
Specifically, the RO or the AMC should 
request verification of whether the USS 
Austin was attacked by suicide bombers 
during the period July 7-29, 1982, and/or 
May 9-July 13, 1983, and whether the USS 
Iwo Jima sent shore parties into Beirut 
to assist in recovery efforts immediately 
after the bombing of the Marine barracks 
on October 23, 1983.

3.  Thereafter, the Veteran should be 
afforded an examination by a VA 
psychiatrist or a psychologist to 
determine the nature and etiology of all 
acquired psychiatric disorders currently 
present or shown to have existed during 
the pendency of this claim (July 2002 to 
the present).  The examiner should be 
specifically informed of any alleged 
service stressors that have been 
verified.

The examiner should review the claims 
files and note having done so.  

A diagnosis of PTSD based upon a verified 
service stressor or stressors should be 
confirmed or ruled out.  If PTSD is 
diagnosed, the examiner should identify 
the elements supporting the diagnosis.  
If PTSD is not diagnosed, the examiner 
should explain why the Veteran does not 
meet the criteria for this diagnosis.  If 
the Veteran is found to have any other 
acquired psychiatric disorder or if the 
existence of such a disorder during the 
pendency of this claim is shown, the 
examiner should also state an opinion as 
to whether the disorder is etiologically 
related to the Veteran's active service.

The rationale for all opinions expressed 
should also be provided.

4.  The Veteran should also be afforded a 
VA examination by an examiner with 
appropriate expertise to determine the 
current severity of the Veteran's 
service-connected right knee and left 
index finger disabilities.

The examiner should review the claims 
files and note having done so.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any 
pain.  

The extent of any incoordination, 
weakened movement and excess fatigability 
on use should also be described by the 
examiner.  If feasible, the examiner 
should assess the additional functional 
impairment due to weakened movement, 
excess fatigability, or incoordination in 
terms of the degree of additional range 
of motion loss.   

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the Veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.  

The examiner should state whether the 
right knee has recurrent subluxation or 
lateral instability, and, if so, if such 
condition is slight, moderate or severe 
in degree.  The examiner should also 
determine if the knee locks and if so the 
frequency of the locking.  

Finally, the examiner should provide an 
opinion concerning the impact of the 
service-connected right knee and left 
index finger disabilities on the 
Veteran's ability to work.  The rationale 
for all opinions expressed should also be 
provided.

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the issues on appeal.  If 
the benefits sought on appeal are not 
granted to the Veteran's satisfaction, 
the RO or the AMC should furnish to the 
Veteran and his representative a 
supplemental statement of the case and 
afford them the requisite opportunity to 
respond before the case is returned to 
the Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


